FILED
                            NOT FOR PUBLICATION                             SEP 21 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 11-50420

               Plaintiff - Appellee,             D.C. No. 3:11-cr-00792-WQH

  v.
                                                 MEMORANDUM *
JUAN CARLOS VASQUEZ-
HERNANDEZ,

               Defendant - Appellant.



                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                           Submitted September 10, 2012 **

Before:        WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Juan Carlos Vasquez-Hernandez appeals from the 44-month sentence

imposed following his jury-trial conviction for being a deported alien found in the

United States, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Vasquez-Hernandez contends that the district court procedurally erred by

failing to respond to his arguments concerning a letter from a member of the jury.

This contention lacks merit, as the record reflects that the district court considered

Vasquez-Hernandez’s arguments, provided an adequate explanation for rejecting

his position, and did not otherwise procedurally err. See United States v. Carty,

520 F.3d 984, 992-93 (9th Cir. 2008) (en banc).

      Vasquez-Hernandez also contends that his sentence is substantively

unreasonable. In light of the totality of the circumstances and the 18 U.S.C.

§ 3553(a) sentencing factors, the below-Guidelines sentence is substantively

reasonable. See Gall v. United States, 552 U.S. 38, 51 (2007).

      AFFIRMED.




                                           2                                     11-50420